UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 (with other information to July 29, 2012, except where noted) OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-29870 CREAM MINERALS LTD. (Exact name of Registrant as specified in its charter) BRITISH COLUMBIA, CANADA (Jurisdiction of incorporation or organization) Suite 1400, 570 Granville Street Vancouver, British Columbia, Canada, V6C 3P1 (Address of principal executive offices) Contact: Angela Yap, Chief Financial Officer, (604) 687 4622, facsimile – (604) 687 4212, Suite 1400, 570 Granville Street, Vancouver, British Columbia, Canada, V6C 3P1 (Name, telephone, e-mail and/or facsimile number and address of Company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered None Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Number of outstanding shares of Cream's only class of issued capital stock as at March 31, 2012: 152,642,916 Common Shares Without Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board þ Other o If other has been checked in response to the previous question, indicate by check mark which financial statement item Registrant has elected to follow: Item 17 o Item 18 ¨ If this report is an Annual Report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. NOT APPLICABLE CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION Certain statements in this Annual Report on Form 20-F (this “Annual Report”) under the captions “Item 3 - Risk Factors”, “Item 4 – “Business Overview”, Item 5 - “Operating and Financial Review and Prospects” and “Item 11 - Quantitative and Qualitative Disclosures about Market Risk” and elsewhere in this Annual Report and the documents incorporated herein by reference constitute “forward-looking statements” within the meaning of the U.S. Securities Litigation Reform Act of 1995 and "forward-looking information under applicable Canadian securities legislation.Some forward-looking statements may be identified by such terms as “believes”, “anticipates”, “intends” or “expects”.Forward-looking statements and information in this Annual Report include statements regarding the Company's plans for its projects, statements relating to mineral resources, as they are based on various assumptions that are inherently forward-looking, statements regarding the anticipated timing by which the Company will require additional funds, and the anticipated timing of the updated mineral resource estimate on the Company's Nuevo Milenio project.These forward-looking statements are based on the Company’s current expectations and projections about future events and financial trends affecting the financial condition of its business and the industry in which it operates.Such forward-looking statements are based on assumptions regarding future events and other matters and are subject to known and unknown risks, uncertainties and other factors including the factors set forth in other filings with the Canadian securities commissions and the United States Securities and Exchange Commission (the “Commission”), which may cause the actual results, performance or achievements of the Company or industry results to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.Assumptions on which forward-looking statements are based include the assumptions underlying mineral resource estimates and in the technical reports supporting such estimates and the assumption that the Company will continue as a going concern and will continue to be able to access the capital required to advance its projects and continue operations.Such risks, uncertainties and other factors include, among others, the following: general economic and business conditions, which will, among other things, impactthe demand for gold and silver and other precious metals explored for by the Company; industry capacity; the ability of the Company to raise the capital required to implement its business strategy; changes in, or the unintentional failure to comply with, government regulations (especially safety and environmental laws and regulations); changes in the uses of gold, silver and other precious metals; silver and gold price volatility; increased competition; risks of the mining industry; exploration programs not being successful; inability to obtain financing; inability to obtain, or cancellation of, government permits; changes to regulations and mining law; increased reclamation obligations; title defects with respect to properties; risks associated with international operations; and foreign exchange and currency fluctuations.There can be no assurance that forward-looking information or statements in this Annual Report will prove to be accurate and actual results and future events could vary materially from those implied by such statements and information.Consequently, all of the forward-looking statements made in this Annual Report are qualified by these cautionary statements.The Company disclaims any obligation to update or revise any written forward-looking statements whether as a result of new information, future events or otherwise except as required by applicable laws. Currency and Measurement All currency amounts in this Annual Report on Form 20-F are stated in Canadian dollars unless otherwise indicated.On July 29, 2012, the Bank of Canada noon rate for Canadian Dollars was U.S. $1.00: Cdn$1.006 (see Item 4 for further historical exchange rate information).Conversion of metric units into imperial equivalents is as follows: Metric Units Multiply by Imperial Units hectares acres metres feet kilometres (“km”) miles (5,280 feet) grams ounces (troy) tonnes tons (short) (2,000 lbs) grams/tonne ounces (troy)/ton 3 The following table sets out the U.S. dollar exchange rates, based on the noon rate at the Bank of Canada for the calendar years 2006 through 2011 and 2012 to date. To March 31, 2012 End of Period $ Average for Period High for Period Low for Period High and low exchange rates for the past six months July 2012 June 2012 May 2012 April 2012 March 2012 Feb 2012 High Low CAUTIONARY NOTE TO U.S. INVESTORS This Annual Report may use the terms “measured resources” and “indicated resources.”We advise U.S. investors that while such terms are recognized and permitted under Canadian regulations, the U.S. Securities and Exchange Commission does not recognize them.U.S. investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into reserves. This Annual Report may use the terms “inferred resources.”We advise U.S. investors that while such term is recognized and permitted under Canadian regulations, the U.S. Securities and Exchange Commission does not recognize it.“Inferred resources” have a great amount of uncertainty as to their existence, as well as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or other economic studies.U.S. investors are cautioned not to assume that any part or all of an inferred resource exists, or is economically or legally mineable. 4 TABLE OF CONTENTS ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 ITEM 3D. RISK FACTORS 9 ITEM 4.
